       Case 6:20-cv-00454-ADA Document 34 Filed 10/23/20 Page 1 of 8




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


WSOU INVESTMENTS, LLC, d/b/a          Civil Action No. 6:20-cv-00454
BRAZOS LICENSING AND                  Civil Action No. 6:20-cv-00455
DEVELOPMENT                           Civil Action No. 6:20-cv-00456
                                      Civil Action No. 6:20-cv-00457
           Plaintiff,                 Civil Action No. 6:20-cv-00458
                                      Civil Action No. 6:20-cv-00459
                   v.                 Civil Action No. 6:20-cv-00460
                                      Civil Action No. 6:20-cv-00461
MICROSOFT CORPORATION,                Civil Action No. 6:20-cv-00462
                                      Civil Action No. 6:20-cv-00463
           Defendant.                 Civil Action No. 6:20-cv-00464
                                      Civil Action No. 6:20-cv-00465



   DEFENDANT MICROSOFT CORPORATION’S REPLY IN SUPPORT OF ITS
      OPPOSED MOTION TO TRANSFER VENUE TO AUSTIN DIVISION
            Case 6:20-cv-00454-ADA Document 34 Filed 10/23/20 Page 2 of 8




       By not moving to transfer WSOU’s sprawling litigation campaign out of the Western

District of Texas, Microsoft accepted that these trials will be roughly 2,000 miles from where the

vast majority of its relevant documents and witnesses reside. Nonetheless, based on a misleading

claim to “deep roots in the Waco community,” WSOU will not agree to a reasonable

compromise—for trial to be held in Austin, which is clearly more convenient for Microsoft and

third parties, and seemingly for WSOU’s principals as well. Even accounting for WSOU’s sole

employee and alleged recent activities in Waco, Austin remains the most reasonable, and clearly

the most convenient, venue for trial. All twelve cases should be transferred to the Austin

Division.

I.     THE PRIVATE FACTORS WEIGH IN FAVOR OF TRANSFER

       WSOU’s Opposition leaves undisputed key private factor facts weighing in favor of

transfer to Austin. Specifically, WSOU does not dispute that: Microsoft has no connection to

Waco; Waco is not convenient for Microsoft witnesses; Microsoft would have far more

witnesses than WSOU; and WSOU’s Complaints allege proper venue based on Microsoft’s

physical presence in Austin. As discussed below, WSOU’s arguments fail to overcome the

weight of the evidence that Austin is clearly the more convenient venue for trial.

                The Vast Majority of the Relevant Documents are Not in Waco.

       WSOU’s argument that the existence of its own documents in Waco weighs “heavily

against transfer,” (see Opp’n at 5) overlooks the miniscule proportion of relevant documents that

could be in Waco. The inventors—whom WSOU does not say are employees—reside all over

the country and the world. And, WSOU’s principals reside outside of Texas. Indeed, WSOU

does not identify any relevant documents in WSOU’s possession that are uniquely located in

Waco. At best, WSOU’s claim as to its documents has limited legal relevance to the transfer

inquiry: to the extent they exist only in hard copy and not electronically, they have been


                                                 1
          Case 6:20-cv-00454-ADA Document 34 Filed 10/23/20 Page 3 of 8




transported to the Division for litigation purposes. See, e.g., Network Protec. Scis., LLC v.

Juniper Networks, Inc., No. 2:10-CV-224-JRG, 2012 WL 194382, at *4 (E.D. Tex. Jan. 23,

2012) (rejecting Plaintiff’s argument that its relevant documents are located at its headquarters in

Texas because “the Federal Circuit has made clear that recent and ephemeral contacts with a

forum, which are nothing more than a construct for litigation, should not be considered in a §

1404(a) analysis.” (citing In re Microsoft Corp., 630 F.3d 1361, 1364-65 (Fed. Cir. 2011))).

       In contrast, it is beyond dispute that in patent infringement cases, the bulk of the relevant

evidence usually comes from the accused infringer, and accordingly “the place where the

defendant’s documents are kept weighs in favor of transfer.” See In re Genentech, Inc., 566 F.3d

1338, 1345 (Fed. Cir. 2009). Microsoft’s documents are not in Waco, and if any are in the

District at all, they would be in Austin.

       Accordingly, even if WSOU’s unspecified documents merit consideration, the vast

majority of any relevant documents are not located in Waco, and this factor favors transfer.

               It Will Be Far Easier for Willing Witnesses to Travel to Austin than to Waco

       WSOU overlooks Microsoft’s showing that Austin is more convenient for willing, non-

party witnesses. See Opp’n at 6. Travel to Austin for the named inventors, none of whom are

parties, would be much more convenient given the availability of direct flights. See Mot. at 11–

12. WSOU did not dispute these facts, which weigh in favor of transfer. See Opp’n at 6–8.

       Although WSOU argues that Microsoft failed to prove that Austin is clearly more

convenient for out-of-state party witnesses, WSOU does not dispute that available flight

itineraries show that Austin will be more convenient for WSOU’s own out-of-state witnesses as

well, located in Hawaii, Los Angeles, and New York. See Mot. at 10–11. Based on their public

biographies, it appears that Messrs. Etchegoyen, Garvey, and Shanus would be knowledgeable at

least on reasonable royalty and standing issues. See Suppl. Yang Decl., Ex. 18.


                                                 2
          Case 6:20-cv-00454-ADA Document 34 Filed 10/23/20 Page 4 of 8




        WSOU’s Mr. Hogan, now said to reside in Waco, had no hand in the technology for the

asserted patents and does not appear to be responsible for financial or licensing activities. See id.

Tellingly, WSOU does not explain his expected trial testimony. Regardless, given WSOU’s own

contention that the distance between Austin and Waco is less than 100 miles (see Opp’n at 8), its

claims of convenience as to a single witness carry little weight.

        By contrast, the breadth of WSOU’s allegations means many witnesses from Microsoft

will likely have to travel to testify for trial. The accused products span at least five different

technology sectors, implicating many different Microsoft engineers and other financial,

licensing, and marketing employees as trial witnesses. As explained in Microsoft’s Motion (see

Mot. at 10), travel to Austin is much more convenient for these witnesses than travel to Waco,

both because of flight availability and because Microsoft’s Austin facility can be available for

temporary workspace during trial. 1 WSOU’s reliance on VLSI Tech. LLC v. Intel Corp., 6:19-

CV-00254-ADA, 2019 WL 8013949, at *5 (W.D. Tex. Oct. 7, 2019)) is inapposite: that case

does not address the convenience and security of available office space in Austin for traveling

out-of-state witnesses to use, as Microsoft offers here.

        Accordingly, the cost of attendance of willing witnesses weighs in favor of transfer.

II.     THE PUBLIC FACTORS ARE NEUTRAL

                Court Congestion and Familiarity with Patent Procedures are Neutral Since
                the Case Will Remain with Judge Albright

        WSOU’s argument that court congestion and familiarity with the forum weigh against

transfer (see Opp’n at 9–10) is meaningless here, as the actions will stay with this Court. See,


1
  WSOU attacks the anticipated convenience of Microsoft’s Austin facility due to COVID, see
Opp’n at 6. But given that trial is scheduled for March 2022, WSOU’s criticism seems
opportunistically pessimistic at a time when optimism should be a common goal. By 2022, there
is real hope that COVID will be under control so that offices across the country would be fully
open. However, if not, Microsoft’s Austin facility is still large enough to accommodate visiting
witnesses while maintaining social distancing and supporting other COVID precautions.
                                                   3
          Case 6:20-cv-00454-ADA Document 34 Filed 10/23/20 Page 5 of 8




e.g., VLSI Tech. LLC v. Intel Corp., No. 6:19-CV-00254-ADA, 2019 WL 8013949, at *5 (W.D.

Tex. Oct. 7, 2019) (cited by WSOU, see Opp’n at 1, 6) (“[a]dministrative difficulties flowing

from court congestion, familiarity of the forum with law that will govern case . . . are either

neutral or inapplicable because this Court will preside over this case, whether the case is in the

Austin Division or in the Waco Division.”); Hammond Development Int’l, Inc. v. Amazon.com,

Inc., No. 6:19-cv-00355, ECF No. 65 at 8, 10 (W.D. Tex. Mar. 30, 2020) (transferring to Austin;

congestion and familiarity of the forum neutral absent judicial reassignment).

               WSOU’s Recent, Flimsy Ties to Waco Do Not Establish a Localized Interest
               in These Cases

       WSOU boasts that it has “established deep roots in the Waco community” based on the

activities of one recently hired employee who moved from New York to Waco in February 2020,

one month after starting with WSOU and just weeks before WSOU began filing dozens of

lawsuits. See Hogan Decl., ¶¶ 1–2; Yang Decl., Ex. 5. This much is clear: WSOU had no

presence in or interactions with the Waco community prior to 2020 and has no substantial

presence now. WSOU’s principals are located out of state, including its Chairman and Founder,

its Head of Finance, and its President. Yang Decl., Exs. 6–10. No named inventors are in Waco.

Mot. at 4–5. None of the relevant facts or underlying actions in this case occurred in Waco, so

this Division has no particularized local interest. See Vasudevan Software, Inc. v. Intl. Bus.

Machines Corp., No. 09-CV-105-TJW, 2009 WL 3784371, at *3 (E.D. Tex. Nov. 10, 2009)

(finding this factor favored transfer where “[a]lthough [Plaintiff] maintains a facility in [the

Division] . . . there appears to be no to little connection between that facility and the witnesses,

evidence, and facts in this case.”).

       Additionally, WSOU’s job listings exemplify why WSOU’s recent activities to establish

a connection with Waco should be given no weight. Each listing relates to the same paralegal

position. See Suppl. Yang Decl., Ex. 19. And, each listing was posted only after Microsoft gave
                                                  4
          Case 6:20-cv-00454-ADA Document 34 Filed 10/23/20 Page 6 of 8




counsel notice of its intent to seek transfer on September 15, 2020. 2 Id. The existence of a single

job listing (which allows for remote work), after Microsoft informed WSOU of its intent to seek

transfer to Austin, does not support a local interest in Waco. See In re Zimmer, 609 F.3d 1378,

1381 (Fed. Cir. 2010) (giving no weight to plaintiff’s attempt to artificially establish venue).

       WSOU’s repeated references to Baylor University are similarly misplaced and appear

tenuous. The only publicly available association is a quote from Mr. Shanus on Baylor’s “From

Our Donors” page. See Suppl. Yang Decl., Ex. 20 at 1. (“We appreciate the dedication to the

community of Waco and the work done on behalf of those in need. With great thanks, Brazos

Licensing and Development.”). This public donation does not even mention Baylor, in contrast

to other quotes from donors. See id. at 2–3. Regardless, Baylor is not at issue in this case;

whatever WSOU’s recent ties to Baylor, they do not outweigh the interests of the Microsoft

engineers and other witnesses. See Glob. Eq. Mgt. (SA) Pty. Ltd. v. Alibaba.com, Inc., No. 15-

CV-01702-RWS, 2017 WL 1109865, at *3 (E.D. Tex. Mar. 24, 2017) (citing In re Hoffmann-La

Roche Inc., 587 F.3d 1333, 1336 (Fed. Cir. 2009)).

       Altogether, WSOU’s contacts with Waco are undoubtedly recent and inextricably linked

with its efforts to establish Waco as a legal venue for its licensing campaigns. Accordingly, when

accounting for recency and context, this factor is at worst neutral.

                                  *       *       *      *       *

       For all of the reasons above, Microsoft respectfully asks that the Court grant its Motion

and transfer these cases to the Austin Division, which is clearly the more convenient venue.




2
  Notably, Mr. Hogan’s declaration lacks information about the timing of any of WSOU’s
alleged business activity in Waco. See Hogan Decl., ¶¶ 4–7.
                                                  5
         Case 6:20-cv-00454-ADA Document 34 Filed 10/23/20 Page 7 of 8




                                       Respectfully submitted,

Date: October 23, 2020                 /s/ Barry K. Shelton
                                       Barry K. Shelton
                                       Texas State Bar No. 24055029
                                       SHELTON COBURN LLP
                                       311 RR 620 S, Suite 205
                                       Austin, TX 78734
                                       Telephone: (512) 263-2165
                                       Fax: (512) 263-2166
                                       bshelton@sheltoncoburn.com

                                       Of Counsel

                                       Michael J. Bettinger
                                       Irene Yang
                                       SIDLEY AUSTIN LLP
                                       555 California St., Suite 2000
                                       San Francisco, CA 94104
                                       Telephone: (415) 772-1200
                                       Fax: (415) 772-7400
                                       mbettinger@sidley.com
                                       irene.yang@sidley.com

                                       Richard A. Cederoth
                                       John W. McBride
                                       SIDLEY AUSTIN LLP
                                       1 South Dearborn St.
                                       Chicago, IL 60603
                                       Telephone: (312) 853-7000
                                       Fax: (312) 853-7036
                                       rcederoth@sidley.com
                                       jwmcbride@sidley.com

                                       Attorneys for Defendant Microsoft Corporation




                                       6
         Case 6:20-cv-00454-ADA Document 34 Filed 10/23/20 Page 8 of 8




                                CERTIFICATE OF SERVICE

       I certify that on October 23, 2020, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will send notification of such filing to all counsel of

record as identified below.



                                                     /s/ Barry K. Shelton
                                                     Barry K. Shelton




                                                 7
